Carley, Judge.
Appellant-plaintiff filed a multi-count complaint against appellee-defendant. Appellee answered and raised, among other defenses, the affirmative defense of res judicata. Based upon its res judicata defense, appellee subsequently filed a motion to dismiss. After conducting a hearing on appellant’s motion, the trial court, in effect, granted summary judgment in favor of appellee. Appellant appeals.
The evidence of record demonstrates that, prior to appellant’s initiation of this suit, appellee had sued appellant on a promissory note and had obtained a judgment by default against him. See Stripling v. Farmers & Merchants Bank, 175 Ga. App. 75 (332 SE2d 373) (1985). The various claims that appellant now asserts against appellee in the case sub judice are all based upon the parties’ former debtor-creditor relationship and the promissory note that appellant executed in favor of appellee. These claims should have been, but were not, raised by appellant as compulsory counterclaims to appellee’s former action on the note. See generally First Fed. S. & L. Assn. of Detroit v. I.T.S.R.E., 159 Ga. App. 861 (285 SE2d 593) (1981); B. J. Howard Corp. v. Skinner, Wilson, Strickland, Hardy &c., 172 Ga. App. 446, 447 (1) (323 SE2d 664) (1984); Nindos v. Katra, Inc., 173 Ga. App. 326, 327 (2) (326 SE2d 530) (1985); Medlin v. Carpenter, 174 Ga. App. 50, 51 (2) (329 SE2d 159) (1985); Idowu v. Lester, 176 Ga. App. 713 (1b) (337 SE2d 386) (1985). The trial court correctly granted ap*794pellee’s motion for summary judgment.
Decided May 4, 1987.
Billy D. Stripling, pro se.
Terry R. Barnick, for appellee.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.